              Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


L. LIN WOOD,JR.,

              Plaintiff,                                          CIVIL ACTION FILE NO.
                                                                  l:20-cv-04651-SDG
V.



BRAD RAFFENSPERGER,in his official
capacity as Secretary of State of the State
of Georgia,REBECCA N. SULLIVAN,
in her official capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY,in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN,in his official capacity as
a Member of the Georgia State Election
Board, and ANH LE,in her official
capacity as a Member of the Georgia
State Election Board,

              Defendants.




                    AFFIDAVIT OF TIFFANY SAVAGE IN SUPPORT OF
     PLAINTIFFS'MOTION FOR TEMPORARY RESTRAINING ORDER


              I, Tiffany Savage, declare under penalty of perjury that the following is true
and correct:

      1. I am over the age of 18 years and competent to testify herein. I have personal

              knowledge ofthe matters stated herein. I am a resident of Gwinnett County.

              My husband and I own two small businesses in Gwinnett County.



{00584011.}




                                           Ex. L to TRO Motion:
                                             Savage Affidavit
              Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 2 of 9




      2. I volunteered to be a monitor for the Donald J. Trump Presidential Campaign,

              Inc.(the "Trump Campaign")in connection with what was identified to me as

              the "hand count" of votes cast in the November 3, 2020 presidential election.

              I was assigned to monitor the hand count on November 14 through 17.

      3. I was assigned to be an official monitor at the location at Beauty P. Baldwin

              Voter Registrations and Elections Building in Lawrenceville. I believed that

              we were there to watch actual "hand counting" as had been announced in the

              newspapers and by the Secretary of State when he requested a "hand count."

     4. In the course of monitoring on November 14,1 noticed some major red flags

              that undermined the fairness ofthe process. I do not see these being addressed

              in a way that is fair and equitable.

      5. Ballots were being grouped into batches. It was not clear for what purpose.

              They were not being counted,as far as I could tell. I do not know what training

              or instruction had been given to these groupers, but the activity seemed

              meaningless.

      6. Envelopes from mail in ballots had been separated from the signatures on the

              absentee ballot eternal envelopes. Electors during in-person early voting or

              on Election Day were required to show identification; signature verification

              was not available for audit in the recount.




{00584011.)




                                            Ex. L to TRO Motion:
                                              Savage Affidavit
          Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 3 of 9




     7. Batches of ballots were marked with discrepancies on post it notes. See

              picture on Annex 1. Ballots were placed in unmarked bins that are unattended

              or just placed randomly on a counter just lying around. There appeared to be

              little, if any, supervision, or control. I saw at least one open ballot box

          (container ABM5B/ 31148252). See picture on Annex 1.

     8. Four hours after a shift change, at many stations (at least 4 that I could see),

              the counters were not counting ballots correctly. Instead of the "pass count"

              for dual control purposes,counters were opening ballot batches independently

              and "fast counting."

     9. I reported the fast counting, and announcement was made to cause the

              counters to use a confirmed process for reviewing and counting the ballots.

              Perhaps there had been some training, but it seemed inconsistent. But even

              after an announcement was made asking them to resume "pass counting." they

              continued to batch and group "just get it over with."

      10.Unsecured, completed ballot boxes were left all day when they should have
              been secured by the(green)numbered lock tags. The security tags were being
              used to lock the bags of ballots, but they were lying around in the open and
              could have been used by anyone. See picture on Annex 1. There was no

              permanent processing of assigning a tag number to a bag, so every bag was



{00584011.}




                                          Ex. L to TRO Motion:
                                            Savage Affidavit
              Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 4 of 9




              vulnerable to opening,tampering, and relocking at any point in time when the

              room was not being monitored.

      11.The counters did not note the time verification on the machine-read voting

              ballots.


     12.1 overheard a poll official saying that damaged ballots were being or had been

              "duplicated." I am not allowed to directly interact with a poll official, so I

              could not ask what that official meant by that statement. There were hundreds

              of damaged or voided ballots(which were all duplicated).

     13.On November 15, 2020, the counting continued in the same haphazard way

              until 2:48 p.m., when counting was stopped because the laptops all "went

              down." The official counting did not resume that day but at 5:00 p.m., the

              counters were dismissed due to "counter fatigue."

      14.Batches of ballots were sitting around unattended. The ballot boxes were

              locked with green security tags on the front but could be opened from the other

              side without cutting the green security tag. The boxes are not secured.

      15.*Gwinnett Election informed that the Green security tag numbers are not

              documented and maintained anywhere except on a Post-it note inside the box.

              The bag numbers are not kept in an independent location, so the ballots are

              subject to tampering. The tags can be cut, the ballot box opened, ballots can



{00584011.)




                                           Ex. L to TRO Motion:
                                             Savage Affidavit
              Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 5 of 9




              be manipulated. And a new Post-it note can be placed inside the box with the

              new (not original) green security tag when the boxes are unmonitored.

      16.The "24 hour camera feed" only shows ballot counters, not the voter review

              or "secured ballot boxes." The 24 hour camera feed is closed off after hours


              and appears dark.

     17.All officers, who work for sheriff office, left the building when the counters

              left. Yet persons with badges were exiting and entering the building and

              walking out with folders.

     18.After hours, anyone with a key to the building can have access to the open

              room and this counting area.

      19.1 returned on November 16 and witnessed the same level of confusion as the

              14^ and 15^. On the 16*'', we were not permitted in the counting area until

              9:30. At 8:30, all poll workers were released (approximately 75% of all

              counters). The remaining counters did not appear to be aware of the rules,

              and even when instructed, continued to blatantly disregard the counting

              procedures.

     20.The ballot box that had been left unsecured on November 14 was still

              unsecured two days later. Green security tags were cut and replacement tags

              were not being recorded properly.




{00584011.}




                                          Ex. L to TRO Motion:
                                            Savage Affidavit
              Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 6 of 9




      21. Some ballot batch tally sheets have no number written at all in the Trump

              column but include numbers for Biden; I regarded those as not likely to be

              100% Biden votes in a given batch, butjust incomplete.

     22.A laptop with access to the data entry system was left in the open area with

              the password for the wifi and the laptop on a Post-it note affixed to the laptop.

              When informed ofthis security breach, the supervisor simply said,"I know."

              The "secured ballot counting area" was wide open to many people, even some

              without a security badge.

     23.One worker was entering numbers and writing on ballot sheets alone and out

              ofsight ofthe security camera. When informed,the supervisor simply moved

              her to another table.


     24.The ballot batch tally sheets that are then given to the data entry tables were

              marked in red pen. Red pens were left on the table, which would permit the

              auditors to correct the ballot batch tally sheets they were auditing.

     25.On November 17, the lack of security, confusion, and hostility to Republican

              poll watchers continued. The supervisor placed a red line in tape across the

              floor and instructed the poll watchers to stand behind the gold tape. There

              was no way to see if the ballots were being read correctly. See picture on

              Annex 1.




{00584011.}




                                           Ex. L to TRO Motion:
                                             Savage Affidavit
Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 7 of 9




                         Ex. L to TRO Motion:
                           Savage Affidavit
Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 8 of 9




                         Ex. L to TRO Motion:
                           Savage Affidavit
Case 1:20-cv-04651-SDG Document 6-12 Filed 11/17/20 Page 9 of 9




                         Ex. L to TRO Motion:
                           Savage Affidavit
